DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Brian Anscomb, Reg. No. 48,641.

Beginning in line 8, claim 1 is amended as follows:
a nozzle insertable into an inlet opening of a bottle, wherein the nozzle is moveable with respect to the base part between a closing position, where the nozzle is positioned away from the base part, and a pouring position, where the nozzle is positioned adjacent to the base part, wherein the nozzle comprises a shoulder and a discharge channel defined by an inner circumferential wall of the nozzle;
a flexible element connected to the base part and the nozzle and configured for providing a fluid connection of the nozzle with the outlet opening of the base part; 
a locking device which is configured to abut the shoulder of the nozzle and the base part to prevent movement of the nozzle relative to the base part, wherein the locking device includes clamp elements which fit around the flexible element and two arms configured to be pressed together to open the clamp elements;

Claim 10 is amended as follows:
10. The spout according to claim 1, 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.  The closest prior art of record is Raboin (US 6,227,419).  The configuration of the locking device and flexible element recited in claim 1, in the context of this application and all of the other limitations of claim 1, define a claim scope which is not anticipated and not obvious over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799